Citation Nr: 0512156	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than zero percent 
for a stress fracture of the right medial tibial plateau. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May to November 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

This case was previously before the Board in October 2003.  
At that time the case was remanded to afford the veteran a 
personal hearing before a Veterans Law Judge at the RO.  
Administrative information from the RO dated in February 2005 
indicates that the veteran failed to report for a scheduled 
hearing before a Veterans Law Judge in travel status.     


FINDINGS OF FACT

1.  A rating greater than zero percent for a stress fracture 
of the right medial tibial plateau cannot be determined 
without a current VA examination.

2. The veteran failed without good cause to report for 
examinations scheduled in conjunction with her claim for a 
rating in excess of zero percent for a stress fracture of the 
right medial tibial plateau.


CONCLUSION OF LAW

An initial rating greater than zero percent for a stress 
fracture of the right medial tibial plateau cannot be 
granted. 38 U.S.C.A. § 5107 West 2002); 38 C.F.R. § 3.655 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  The original RO decision that is the subject of 
this appeal was entered in March 1999, before the enactment 
of VCAA.  Obviously, VA could not have informed the veteran 
of law that did not yet exist.  Moreover, in Pelegrini II, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application for 
the issue on appeal was received in August 1998.  As 
indicated previously, in a rating decision dated in March 
1999 the veteran was granted service connection and was 
awarded a zero percent disability evaluation for a stress 
fracture of the right medial tibial plateau.  Only after that 
rating action was promulgated did the AOJ, in August 2001 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in her possession 
that pertains to the claim.  Notice of the VCAA requirements 
were also included in the January 2004 Supplemental Statement 
of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claim for a rating in excess of zero 
percent for a stress fracture of the right medial tibial 
plateau, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA law and regulations.  The record in this case includes 
the veteran's service medical records and VA medical 
examination records from the past.  Furthermore, the veteran 
has been afforded the opportunity to present for VA medical 
examinations on more than one occasion in the recent past yet 
she has failed to report for the examinations to evaluate her 
service connected stress fracture of the right medial tibial 
plateau.  In this regard, VA has met its obligation to 
provide the veteran with a medical examination pursuant to 
VA's duty to assist her in developing her claim and obtaining 
evidence.  38 C.F.R. § 3.159 (c)(4) (2004).  With regard to 
providing assistance to the veteran it is also noted that she 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings.  The discussions in the rating decisions and 
Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice her.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Analysis

The most recent clinical evidence pertaining to the veteran's 
stress fracture of the right medial tibial plateau consists 
of the report of an October 2001 VA medical examination. In a 
September 2002 development memorandum (since invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)), the Board requested that the 
veteran receive a VA medical examination for evaluation of 
her service connected stress fracture of the right medial 
tibial plateau.  

A review of the record shows that the veteran was scheduled 
for an examination in January 2003 and she failed to report 
for the examination.  No explanation for her failure to 
report to the examination is of record.  An examination was 
scheduled for January 2004 and the veteran failed to report.  
A subsequent January 2004 Report of Contact shows that the 
veteran indicated that she was out of town and did not 
receive information for the rescheduled examination.  The 
veteran failed to report for a scheduled examination in 
February 2004.  An explanation for her failure to report was 
not offered. 

The record indicates that in February 2004, the veteran 
received ambulatory treatment at a VA outpatient clinic, 
which was limited to a cursory examination of the right ankle 
and knee.  Specific clinical information regarding the stress 
fracture of the right medial tibial plateau was not offered.  
The veteran was scheduled for a VA medical examination for 
evaluation of her service-connected disability in October 
2004.  Administrative records show that the veteran failed to 
report for the medical examination.  A cause was not shown 
for her failure to report to the examination.  

When entitlement to an increased rating cannot be established 
without a current VA examination, and a veteran without good 
cause fails to report for such examination, the claim will be 
denied. 38 C.F.R. § 3.655(a)(b).

In view of the foregoing, the Board concludes that 
entitlement to a rating in excess of zero percent for the 
service connected stress fracture of the right medial tibial 
plateau, cannot be determined without a current examination.

The claims folder shows that the veteran has failed to report 
for VA examinations scheduled in conjunction with her claim.  
She has offered an explanation only as to her failure to 
report for one examination.  No explanation or cause was 
offered for her failure to report for the most recently 
scheduled examination in October 2004.  The Board must 
conclude that there has been no showing of good cause for her 
absences.  The February 2004 ambulatory care outpatient 
clinic examination was cursory at best with regard to her 
stress fracture of the right medial tibial plateau and not 
adequate for rating purposes.  

The Board notes parenthetically that the veteran has been put 
on notice of the potential consequences of her failure to 
report for scheduled examinations such as in a December 2002 
letter.  In the January 2004 SSOC she was advised of the 
provisions of 38 C.F.R. § 3.655.  It has been noted that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, she or he cannot passively wait for it in those 
circumstances where she or he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Since the veteran failed, without good cause, to report for 
examinations scheduled in conjunction with her claim for a 
rating in excess of zero percent for a stress fracture of the 
right medial tibial plateau, an increase cannot be determined 
without such examination, her claim must be denied.


ORDER

The claim for an initial rating greater than zero percent for 
a stress fracture of the right medial tibial plateau is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


